PER CURIAM.
James Van Warren was charged with grand theft, pled nolo contendere to the lesser offense of petit theft, and was sentenced to twelve months’ probation. He appeals the probation order insofar as it contains a special condition requiring him to pay $8,750 in restitution for stolen items ($1,000 for a painting; $350 for a humidifier; $2,400 for eight boxes of Mardi Gras beads). He argues, and the State properly concedes, that the values the trial court found for the painting and beads are unsupported by legally sufficient proof. See D.E.M. v. State, 109 So.3d 1229, 1232 (Fla. 1st DCA 2013) (“To meet the requisite proof, however, the evidence must be ‘more than mere speculation; it must be based on competent evidence.’ ”) (quoting Glaubius v. State, 688 So.2d 913, 916 (Fla.1997)). Accordingly, we reverse the probation order, and remand for a new evidentiary hearing to determine the appropriate restitution amount. See id.
REVERSED and REMANDED with directions.
ROBERTS, WETHERELL, and MARSTILLER, JJ., concur.